      Case 3:20-cv-05980-MW-MJF Document 1041 Filed 05/03/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                                PENSACOLA DIVISION


IN THE MATTER OF IN RE                              §
SKANSKA USA CIVIL                                   §
SOUTHEAST INC. AND                                  §
SKANSKA USA, INC. AS                                §            ADMIRALTY RULE 9(H)
OWNERS OF THE BARGE KS                              §
5531 PRAYING FOR                                    §
EXONERATION FROM OR                                 §
LIMITATION OF LIABILITY                             §
                                                    §              CIVIL ACTION NO.
                                                    §           3:20-CV-05980 – RV / MJF



                                 DIRECT FILING SHORT FORM

                            CLAIM IN LIMITATION
                    JOINDER IN CLAIM AND MASTER ANSWER
               INTERVENTION AND JOINDER IN MASTER COMPLAINTS
                          CLAIMANT PROFILE FORM

Authorized by Order of the Court, Civil Action No. 3:20-cv-05980-RV-MJF, Dkt.
No. 7.

By submitting this document, I am asserting a claim in In re Skanska USA Civil Southeast Inc.
and Skanska USA, Inc., as Owners of the Barge KS 5531 Praying for Exoneration From or
Limitation of Liability, Case No. 3:20-cv-05980-RV-MJF; 1 adopt and incorporate the Master
Answer [Docket #66] and/or intervene into, join, and otherwise adopt the Master Claim [Docket
#60] for damages arising from barges 460007, CBR 758, KS 6011, and KS 5531, which
impacted the Pensacola Bay Bridge.




1
 See Dkt. No. 7, Notice to Claimants, filed 12/14/2020. To note: all Limitations proceedings were consolidated
before Judge Rodger Vinson on February 15, 2021 [Dkt. No. 9]. This form should be filed with the U.S. District
Court for the Northern District of Florida, 100 N. Palafox Street, Pensacola, Florida 32502, in Civil Action No.
3:20-cv-05980 and with Defense Counsel at the following address: Kenneth H. Tribuch, Chaffe McCall LLP, 801
Travis, Suite 1910 Houston, Texas 77002.
    Case 3:20-cv-05980-MW-MJF Document 1041 Filed 05/03/21 Page 2 of 6




                                Short Form Joinder
IN RE: SKANSKA USA CIVIL SOUTHEAST, INC. AND SKANSKA USA, INC.
EXONERATION FROM OR LIMITATION OF LIABILITY

DIRECT FILING SHORT FORM

Authorized by Order of the Court, Civil Action No. 3:20-cv-05980-RV-MJF, Dkt. No. 7.

                                 Claimant Information
Name
Last Name
Holler
First Name
Nathan
Middle Name/Maiden
L.
Suffix


Phone Number
850-206-0607

E-Mail Address
nathanlholler@gmail.com

Address
4821 Tan Brier Way

City / State / Zip
Milton, FL 32583

Is this an Individual Claim or a Business Claim?

                        Individual Claim             Business Claim

If this is an individual claim, complete the following:
Name


Occupation




                                              1
    Case 3:20-cv-05980-MW-MJF Document 1041 Filed 05/03/21 Page 3 of 6




Address


City / State / Zip


Last 4 digits of your Social Security Number


If this is a business claim, complete the following:
Business Name
Dog House Deli, I, Inc.

Type of Business
Restaurant

Address
30 S. Palafox Place

City / State / Zip
Pensacola, FL 32502

Last 4 digits of your Tax ID Number
3586


                                 Attorney Information
Attorney Name: Sam Geisler
Firm Name: Aylstock, Witkin, Kreis & Overholtz, PLLC
Address: 17 East Main Street Suite 200
City / State / Zip: Pensacola, Florida, 32502
Phone Number: (850) 202-1010
E-Mail Address: sgeisler@awkolaw.com

                                       Claim Type
Claim Type (Please check all that apply)
                       Earnings / Profit
                                                       Other (describe in
                       Loss / Commuting
                                                       Question 4)
                       Expenses

                                    Brief Description




                                               2
    Case 3:20-cv-05980-MW-MJF Document 1041 Filed 05/03/21 Page 4 of 6




1. Whether you are an individual or business, for earnings/profit loss claims, please include
either your annual salary / hourly wage or your annual profit(s) in the two years before
Hurricane Sally struck the Gulf Coast on September 16, 2020.
Claimant does not recall the specific annual salary/wage/profits in the two years before
Hurricane Sally.
During the March 18, 2021 status and scheduling conference, the Court expressed a preference
to complete discovery in two separate phases. Specifically, the first phase of discovery would
focus on issues relevant to jurisdiction and the limitation of liability actions. Thereafter,
following a trial on these limited issues, the parties would turn to discovery relating to
claimants’ damages. To the extent that claimants are still calculating their damages, the
calculations and underlying documentation will be the subject of the damages phase of this
litigation.

2. If you claim lost earnings/profits/income, please state the approximate amount of loss you
have experienced since the Pensacola Bay Bridge closed on September 16, 2020.
Claimant’s total losses are yet to be determined.
Claimant claims damages for past and future economic losses as a result of Skanska’s
negligence. Because the Pensacola Bay Bridge has not yet been repaired, Claimant’s
economic losses are continuing and will continue in the future beyond the claim deadline until
such time as the bridge is repaired and fully operational at the pre-Hurricane Sally level of
traffic flow. The aggregate value of claims arising from the bridge outage necessarily exceeds
the aggregate value of all barges that Skanska alleges struck the bridge. During the March 18,
2021 status and scheduling conference, the Court expressed a preference to complete discovery
in two separate phases. Specifically, the first phase of discovery would focus on issues
relevant to jurisdiction and the limitation of liability actions. Thereafter, following a trial on
these limited issues, the parties would turn to discovery relating to claimants’ damages. To the
extent that claimants are still calculating their damages, the calculations and underlying
documentation will be the subject of the damages phase of this litigation. The past economic
losses sustained by Claimant are approximate and quantified from September 16, 2020 until
the date of the claim deadline.

3. If you claim commuting expenses, please state the approximate increase in commuting
expenses that you attribute to the Pensacola Bay Bridge Outage.
N/A




4. If you checked “other” as your claim type, please describe the injury, as well as how and
when it was sustained.




                                                3
      Case 3:20-cv-05980-MW-MJF Document 1041 Filed 05/03/21 Page 5 of 6




N/A




                                      4
              Case 3:20-cv-05980-MW-MJF Document 1041 Filed 05/03/21 Page 6 of 6




By signing this form, Claimant agrees to share the information provided above and any accompanying documents with the
Defendants in Case No. 3:20-cv-05980-RV-MJF.




 Claimant or Attorney Signature


E. Samuel “Sam” Geisler
 Print Name

5/3/21
 Date




                                           5
